Citation Nr: 9901000	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  97-34 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for right eye aphakia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wanda Beamon, Associate Counsel



INTRODUCTION

The appellant served on active duty from October 1954 to 
January 1960.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 1997 rating action.  In that 
decision, the regional office (RO) denied the appellants 
petition to reopen a previously denied claim of service 
connection for right eye aphakia.  


REMAND

As noted above, the appellants claim of service connection 
for right eye aphakia has been characterized as a claim to 
reopen.  This is so because a claim of service connection was 
previously denied in March 1984 and no appeal ensued.  See 
38 C.F.R. §§ 19.129, 19.192 (1984) (a claimant has one year 
in which to initiate an appeal; otherwise the rating 
determination by the RO becomes final).  When a prior denial 
becomes final, the underlying claim of service connection may 
be considered again, but only on the presentation of new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  

It appears from a review of the August 1997 rating action and 
the September 1997 statement of the case, that the RO applied 
the materiality test adopted by the United States Court 
of Veterans Appeals (Court) in the case of Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  (The RO referred to 
§ 3.156(a) in its statement of the case, but articulated the 
Colvin test as the standard used to deny the veterans 
application to reopen.)  Under the Colvin test, which was 
recently invalidated by the Federal Circuit in Hodge v. West, 
155 F.3d 1356 (Fed.Cir. 1998), evidence was considered 
material when it was probative of the issue at hand and 
there was a reasonable possibility of a change in the outcome 
when the newly submitted evidence was viewed in light of all 
the evidence of record.  In invalidating this test, the 
Federal Circuit reasoned that the reasonably likely to 
change the outcome requirement was not only unnecessarily 
stringent, it was also inconsistent with the regulation on 
point, 38 C.F.R. § 3.156(a), which merely required that newly 
submitted evidence bear directly or substantially on the 
specific matter and be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
§ 3.156(a).  

Therefore, because it appears that the ROs determination in 
this regard turned on the standard articulated by Colvin, 
rather than relying solely on § 3.156(a), a remand is 
required so that the RO may adjudicate the claim to reopen 
without relying on the now invalidated standard for 
materiality set forth in Colvin.  See Bernard v. Brown, 
4 Vet.App. 384 (1993).  Accordingly, the case is REMANDED for 
the following actions:

The veterans application to reopen a 
claim of service connection for right eye 
aphakia, should be re-adjudicated by the 
RO.  The standard for reopening 
previously denied claims as set forth in 
38 C.F.R. § 3.156(a) should be used as 
the sole test for determining whether the 
veteran has submitted new and 
material evidence.  If the benefit 
sought is denied, a supplemental 
statement of the case should be issued.  
The supplemental statement of the case 
should refer to the definition of 
§ 3.156(a) as the basis for deciding the 
claim to reopen.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  The purpose of this remand is to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  
- 2 -
